Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art of record alone or in combination fail to disclose a structure having all the combinational features as claimed and in particularly whereat the sidewall is disposed in angular relation 15to the beam; and 16a planar support movable between 17a nested position, whereat, when the shelf is in the nested position, the 18planar support is generally coplanar with the beam; and a supporting position, whereat, when the shelf is in the support position 4thereof, the planar support is disposed in parallel, spaced relation to the beam, 22a linkage coupling the sidewalls, planar support and shelf together such that 23the following movements are mechanically linked to one another 24movement of the shelf from the nested position to the supporting position; 25movement of each sidewall from the nested position to the supporting 26 position; 27movement of the support from the nesting position to the supporting 28position 29the shelf extends to, and is supported by, the planar support when the shelf is in 30the supporting position as recited in independent claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Drawings
The replacement drawing sheet received on 3/29/2021 is  approved.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        
khc